                                   UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                    )
           IN RE:                                                   )
                                                                    )
                                                                           No. 14-MD-2543 (JMF)
           GENERAL MOTORS LLC                                       )
                                                                           No. 14-MC-2543 (JMF)
           IGNITION SWITCH LITIGATION                               )
                                                                    )
                                                                           Hon. Jesse M. Furman
           This Document Relates to the Plaintiffs in the Actions   )
           Listed on the Attached Exhibit A                         )
                                                                    )

              MOTION FOR ORDER PERMITTING SUBMISSION OF MEMORANDUM AND
                    DECLARATION IN SUPPORT OF MOTION TO WITHDRAW
                               UNDER SEAL AND IN CAMERA

                 Hilliard Martinez Gonzales (formerly Hilliard Muñoz Gonzales) and Thomas J. Henry

          Injury Attorneys (together hereinafter the “Firms”), respectfully request an Order permitting the

          Firms to file their Memorandum in Support of the Firms’ Motion to Withdraw as Counsel and

          Declaration in Support of the Firms’ Motion to Withdraw as Counsel, under seal and in camera.

          Because the Memorandum in Support and Declaration reflect both confidential and attorney-client

          privileged information and attorney opinion work product, the Firms respectfully request that the

          Court permit the Firms to submit the Declaration under seal and in camera (that is, filing under

          seal and submission to the Court by email without disclosure to any other parties). The Firms have

          filed a Memorandum in Support of this Motion.


          Dated: December 6, 2019                      Respectfully submitted,

Application GRANTED. The Clerk of Court is              /s/ Robert C. Hilliard
directed to docket this in 14-MD-2543, 14-CV-6924,     HILLIARD MARTINEZ GONZALES LLP
and 15-CV-5528. The Clerk of Court is further          Robert C. Hilliard
directed to terminate 14-MD-2543, ECF No. 7578;        bobh@hmglawfirm.com
14-CV-6924, ECF No. 334; and 15-CV-5528, ECF           719 S. Shoreline Boulevard
                                                       Corpus Christi, TX 78401
No. 169. SO ORDERED.
                                                       Telephone No.: (361) 882-1612
                                                       Facsimile No.: (361) 882-3015



              December 9, 2019
-and-

/s/ Thomas J. Henry
THOMAS J. HENRY INJURY ATTORNEYS
Thomas J. Henry
tjh@tjhlaw.com
521 Starr St.
Corpus Christi, Texas 78401
Telephone No.: (361) 985-0600
Facsimile No.: (361) 985-0601

Attorneys for Plaintiffs
